Exhibit 10.2

Restricted Stock Unit Award Agreement

Supplemental Award

 

 

AN AWARD (“Award”) OF RESTRICTED STOCK UNITS (“Units”), representing a number of
shares of Nordstrom Common Stock (“Common Stock”) as noted in the Restricted
Stock Unit Award Notice (the “Notice”), of Nordstrom, Inc., a Washington
Corporation (the “Company”), is hereby granted to the Recipient (“Unit holder”)
on the date set forth in the Notice, subject to the terms and conditions of this
Agreement. The Units are also subject to the terms, definitions and provisions
of the Nordstrom, Inc. 2010 Equity Incentive Plan (the “Plan”), adopted by the
Board of Directors of the Company (the “Board”) and approved by the Company’s
shareholders, which is incorporated in this Agreement. To the extent
inconsistent with this Agreement, the terms of the Plan shall govern. Terms not
defined herein shall have the meanings as set forth in the Plan. The
Compensation Committee of the Board (the “Compensation Committee”) has the
discretionary authority to construe and interpret the Plan and this Agreement.
All decisions of the Compensation Committee upon any question arising under the
Plan or under this Agreement shall be final and binding on all parties. The
Units are subject to the following terms and conditions:

 

1. VESTING AND CONVERSION OF UNITS

Unless otherwise specified within this Agreement, the Units will vest and
automatically convert into Common Stock according to the applicable terms set
forth in the Notice. For the avoidance of doubt, except as set forth in
Section 6 of this Award, only Common Stock shall be deliverable upon the vesting
of the Units, not cash. The Company shall not be required to issue fractional
shares of Common Stock upon conversion of the Units into Common Stock. The
delivery of Common Stock on vesting of the Units is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
together with regulatory guidance issued thereunder, and shall occur as soon as
practicable after the applicable vesting date.

 

2. ACCEPTANCE OF UNITS AND TERMS

Whether or not the Company requires the Unit holder to accept the Award, if the
Unit holder takes no action to accept the Award, the Unit holder is deemed to
have accepted the Award and will be subject to the terms and conditions of this
Agreement. The Unit holder agrees to comply with any and all legal requirements
and Company policies related to the resale or disposition of any Awards under
this Agreement. The Unit holder acknowledges receipt of a copy of the Plan in
connection with the acceptance of the Award.

 

3. NONTRANSFERABILITY OF UNITS

The Units may not be sold, pledged, assigned or transferred in any manner except
in the event of the Unit holder’s death. In the event of the Unit holder’s
death, the Units may be transferred to the person indicated on a valid
beneficiary form, as designated by the Company, or if no designated beneficiary
form is available, then to the person to whom the Unit holder’s rights have
passed by will or the laws of descent and distribution. Except as set forth in
Section 4, Common Stock may be delivered in respect of the Units during the
lifetime of the Unit holder only to the Unit holder or to the guardian or legal
representative of the Unit holder. The terms of the Agreement shall be binding
on the executors, administrators, heirs and successors of the Unit holder.

 

4. SEPARATION OF EMPLOYMENT

Except as set forth in this section, the Units will vest, and shares of Common
Stock will be delivered in respect of the Units, only if the Unit holder is an
employee of the Company or one of its subsidiaries (the “Employer”) on the
vesting date. If the Unit holder’s employment with the Employer is terminated,
the Units will vest only as follows:

 

  (a) If the Unit holder dies while employed by the Employer and the Units were
granted at least six months prior to the date of the Unit holder’s death, any
Units represented by the Award shall immediately vest as of the date of the Unit
holder’s death and be delivered as Common Stock promptly thereafter. Shares
shall be issued in the name of the person identified on the Unit holder’s
beneficiary form, as designated by the Company. If no valid beneficiary form
exists, then the Common Stock delivered pursuant to the preceding sentence shall
be issued in the name of the person to whom the Unit holder’s rights under this
Agreement have passed by will or the laws of descent and distribution. If the
Units were granted less than six months prior to death, the Units shall be
forfeited as of the date of death.

 

  (b) If the Unit holder is separated due to his or her disability, as defined
in Section 22(e)(3) of the Code, the Units were granted at least six months
prior to such separation and the Unit holder provides Nordstrom Leadership
Benefits with reasonable documentation of his or her disability, any Units
represented by this Award shall immediately vest as of the date of such
separation and be delivered as Common Stock promptly thereafter. If the Units
were granted less than six months prior to separation due to the Unit holder’s
disability, the Units shall be forfeited as of the date of separation.



--------------------------------------------------------------------------------

  (c) Notwithstanding subparagraphs (a) and (b) of this section, a Unit holder
shall immediately forfeit any unvested and unsettled Units (as of the
termination date), if he or she is terminated for any of the following reasons
with respect to the Company or any of its subsidiaries: embezzlement, theft of
funds, fraud, violation of rules, regulations or policies, or any intentional
harmful act or acts.

 

  (d) If the Unit holder is separated for any reason other than those set forth
in subparagraphs (a), (b), or (c) above, then all Units represented by this
Award shall be forfeited as of the date of the Unit holder’s separation.

Notwithstanding anything above to the contrary, if at any time during the term
of this Award, the Unit holder directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, shareholder, corporate officer,
director or in any other capacity, with respect to the Company or any of its
subsidiaries, engages or assists any third party in engaging in any competitive
business; divulges any confidential or proprietary information to a third party
who is not authorized to receive the confidential or proprietary information; or
improperly uses any confidential or proprietary information, then any Units
represented by this Award and any Common Stock delivered on vesting of such
Units shall be immediately forfeited.

 

5. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

The Units shall be adjusted pursuant to the Plan, in such manner, to such extent
(if any) and at such time as the Compensation Committee deems appropriate and
equitable in the circumstances, to reflect any stock dividend, stock split,
split up, extraordinary cash dividend, any combination or exchange of shares or
other Strategic Transaction not involving a Change in Control.

 

6. TREATMENT UPON CERTAIN CHANGES IN CONTROL

Upon the occurrence, prior to the vesting in full of the Units awarded
hereunder, of a Change in Control in which the shareholders of the Company
receive any cash in exchange for their shares of Common Stock (a “Cash
Transaction”), this Award shall automatically convert into an award to receive
that amount of cash equal to the amount the Unit holder would have been entitled
to receive in the Cash Transaction if all the then-unvested Units awarded
hereunder had been converted to Common Stock immediate prior to the Cash
Transaction. Notwithstanding the conversion described in the preceding sentence,
however, vesting under this Award shall be unaffected by the occurrence of a
Cash Transaction.

 

7. NO DIVIDEND RIGHTS

Except to the extent required pursuant to Section 5 of this Agreement, ownership
of Units shall not entitle the Unit holder to receive any dividends declared
with respect to Common Stock.

 

8. ADDITIONAL UNITS

The Compensation Committee may or may not grant the Unit holder additional Units
in the future. Nothing in this Agreement or any future agreement should be
construed as suggesting that additional awards to the Unit holder will be
forthcoming.

 

9. LEAVES OF ABSENCE

For purposes of this Agreement, the Unit holder’s service does not terminate due
to a military leave, a medical leave or another bona fide leave of absence if
the leave was approved by the Employer in writing and if continued crediting of
service is required by the terms of the leave or by applicable law. But, service
terminates when the approved leave ends, unless the Unit holder immediately
returns to active work.

 

10. TAX WITHHOLDING

No stock certificates will be distributed to the Unit holder unless the Unit
holder has made acceptable arrangements to pay any withholding taxes that may be
due as a result of the settlement of this Award. These arrangements may include
withholding shares of Common Stock that otherwise would be distributed when the
Units are settled. The fair market value of the shares required to cover
withholding will be applied to the withholding of taxes prior to the Unit holder
receiving the remaining shares.

 

11. INDEPENDENT TAX ADVICE

The tax consequences to the Unit holder of receiving the Units or disposing of
the shares of Common Stock which may be issuable upon vesting and conversion of
the Units is complicated and will depend, in part, on the Unit holder’s specific
tax situation. The Unit holder is advised to consult with an independent tax
advisor for a full understanding of the specific tax consequences of receiving
or disposing of the Units or the shares of Common Stock which may be received
upon vesting and conversion of the Units.



--------------------------------------------------------------------------------

12. RIGHTS AS A SHAREHOLDER

Neither the Unit holder nor the Unit holder’s beneficiary or representative
shall have any rights as a shareholder with respect to any Common Stock which
may be issuable upon vesting and conversion of the Units, unless and until the
Units vest and Common Stock has been issued and any other requirements imposed
by applicable law or the Plan have been satisfied.

 

13. NO RETENTION RIGHTS

Nothing in this Agreement or in the Plan shall give the Unit holder the right to
be retained by the Employer as an employee or in any other capacity. The
Employer reserves the right to terminate the Unit holder’s service at any time,
with or without cause.

 

14. CLAWBACK POLICY

The Units, and any Common Stock delivered upon vesting of the Units and the
proceeds from any sale of such Common Stock, shall be subject to the Clawback
Policy adopted by the Board, as amended from time to time. In the event the
Clawback Policy is deemed unenforceable with respect to the Units or with
respect to the Common Stock deliverable or delivered upon vesting of the Units,
then the Award of Units subject to this Agreement shall be deemed unenforceable
due to lack of adequate consideration.

 

15. ENTIRE AGREEMENT

The Notice, this Agreement and the Plan constitute the entire contract between
the parties hereto with regard to the subject matter hereof. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.

This Agreement may not be modified or amended, except for a unilateral amendment
by the Company that does not materially adversely affect the rights of the Unit
holder under this Agreement. No party to this Agreement may unilaterally waive
any provision hereof, except in writing. Any such modification, amendment or
waiver signed by, or binding upon, the Unit holder, shall be valid and binding
upon any and all persons or entities who may, at any time, have or claim any
rights under or pursuant to this Agreement.

 

16. CHOICE OF LAW

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Washington without regard to principles of conflicts of laws, as
such laws are applied to contracts entered into and performed in such State.

 

17. SEVERABILITY

If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if such
invalid or unenforceable provision were not contained herein.

 

18. CODE SECTION 409A

The Company reserves the right, to the extent the Company deems reasonable or
necessary in its sole discretion, to unilaterally amend or modify this Agreement
as may be necessary to ensure that all vesting or delivery of Common Stock
provided under this Agreement is made in a manner that complies with
Section 409A of the Code, together with regulatory guidance issued thereunder.